Citation Nr: 0821173	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to July 31, 2007 
and to a rating in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  From May 2005 until July 2007, the veteran exhibited PTSD 
symptoms such as: hypervigilance, panic attacks, nightmares, 
impaired impulse control, social avoidance, inability to deal 
with social gatherings, irritability and depression, due to 
PTSD.

2.  Examination in July 2007 shows that the veteran is unable 
to function socially or to hold a job due to his PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent prior to 
July 31, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a staged rating of 100 percent from July 
31, 2007 for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

History and analysis

A December 2005 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The December 
2005 rating decision was the initial rating granting service 
connection for PTSD, therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A staged rating has been assigned in 
this case.  By rating action in October 2007 the RO granted 
the veteran a 70 percent staged rating for PTSD, effective 
from July 31, 2007. 

The Board has reviewed all the medical records related to 
this claim including a private psychological evaluation 
report from May 2005, a VA examination report from November 
2005, a private psychological evaluation report from January 
2006 and a VA examination report from July 2007.

The private psychological evaluation report from May 2005 
noted that the veteran was soft spoken and cooperative, with 
normal dress and was oriented to time, place and person.  His 
mood was dysphoric and affect restricted with fair judgment 
and insight.  At times, the veteran was noted to have lost 
his train of thought and stared off without speaking.  No 
current suicidal or homicidal ideation was noted.  The 
veteran was described as suffering frequent intrusive 
thoughts, flashbacks, traumatic nightmares, distress, 
avoidance of conversation about his military service, 
estrangement and detachment from others, irritability and 
anger outbursts, hypervigilance, and exaggerated startle 
response.  The veteran reported sleep problems and that he 
was only sleeping from two to three hours a night.  He avoids 
crowds and listening to news of war.  He prefers spending 
time alone and is uncomfortable if anyone gets behind him.  
The veteran indicated he cannot stand to be in closed places 
to the extent that he quit an indoor job after four months.  
He is frequently irritable and has angry outbursts, which 
cause problems for him in his job.  He also reported problems 
with memory and concentration.  The examiner found that the 
veteran's symptoms interfere significantly in his personal, 
social and professional life and that he is unemployable.  
The veteran was reported to have a GAF score of 40.

The November 2005 VA examiner reported that the veteran 
appeared casually dressed, with good grooming and personal 
hygiene.  The veteran was found to be alert, cooperative, 
attentive and pleasant and behavior was appropriate.  Mood 
was depressed with full affect.  The examiner noted that the 
veteran was currently working part-time on the highways and 
that the veteran denied any trouble over the years keeping a 
job or getting along with others.  The veteran reported 
nightmares and intrusive thoughts of My Lai.  He avoids 
things that remind him of the event.  The veteran stated that 
he had a decreased interest in hobbies and that he 
experienced emotional numbness.  He reports only sleeping two 
to three hours per night.  The veteran also stated that he is 
constantly on guard and likes to have his back to the wall.  
He is also uncomfortable in crowds and feels depressed 
sometimes.  The veteran indicated he sees things out of the 
corners of his eye but psychotic symptoms were denied.  He 
also denied suicidal or homicidal ideation or intent.  The 
veteran was reported to have a GAF score of 70.

The private psychological evaluation report from January 2006 
noted that the veteran reported a worsening in his PTSD 
symptoms.  He appeared very distressed when discussing how he 
is treated at work.  Several coworkers often sneak up on him 
or poke him suddenly in the side.  He startles easily because 
of his hyperarousal, and his coworkers laugh at his startle 
response.  The veteran reported having serious concerns about 
harming one of his coworkers if he is provoked.  All of this 
contributed to his stressful work environment.  The veteran 
also described having serious shaking spells and only 
commented that his nerves were bad.  He also reported 
continued nightmares and instructive thoughts about the 
children at My Lai.  The veteran reported more problems with 
his memory and concentration and that he does not socialize, 
finding even attending church functions problematic.  The 
examiner commented that the veteran's prognosis for recovery 
is very poor and he is likely to show worsening in his 
symptoms if he is exposed to the stressors of any work 
environment.  The veteran was reported to have a GAF score of 
36.

The VA examiner in July 2007 noted that the veteran was 
appropriately dressed with soft or whispered speech. The 
veteran was cooperative and apathetic towards the examiner 
with rambling and racing thought processes.  He was restless 
and fatigued.  The veteran reported continued sleep problems, 
sleeping three hours per night and hypervigilance.  He also 
reported intermittent visual hallucinations and irritability.  
The veteran reported suicidal ideation nine to twelve months 
prior, but none recently.  Some of the veteran's symptoms 
included recurrent and intrusive distressing recollections 
and dreams of traumatic events.  The veteran also sought to 
avoid thoughts, feelings, conversations, activities, places 
or people that arouse recollections of the trauma.  He also 
had diminished interest and participation in significant 
activities, feelings of detachment and estrangement from 
others.  The veteran indicated he was not currently employed 
due to his psychiatric problems, including his social anxiety 
and feelings of persecution by supervisors and coworkers.  
The examiner found that the veteran was unemployable.  The 
veteran was reported to have a GAF score of 45.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

A.  Prior to July 31, 2007

The December 2005 rating action granted the veteran service 
connection and a 30 percent rating for PTSD.  The Board 
finds, however, that the evidence prior to July 31, 2007 
meets the criteria for a 50 percent rating for the veteran's 
PTSD.   As shown above, the veteran had symptoms of 
hypervigilance, impaired judgment, panic attacks, nightmares, 
impaired impulse control, social avoidance, inability to deal 
with social gatherings, irritability and depression, due to 
PTSD.  These symptoms, along with GAF scores as low as 40 and 
36 indicate that the veteran met the criteria for a 50 
percent rating.

Although the veteran was given a GAF score of 40 in May 2005 
and 36 in January 2006, the veteran's symptoms prior to July 
31, 2007 do not meet the criteria for a 70 percent rating for 
PTSD.  None of the evidence of record prior to July 31, 2007 
shows suicidal ideation; obsessional rituals that interfere 
with routine activities; speech that is illogical, obscure or 
irrelevant; or spatial disorientation.  The Board notes that 
the veteran was still working part time during this period.  
While there is indication of depression, the record does not 
indicate that the veteran experiences a complete inability to 
establish and maintain effective social and work 
relationships during this period of time.  Additionally there 
is no indication of a neglect of personal hygiene or 
appearance.  Consequently, the Board finds that the 
disability picture for the veteran's service-connected PTSD 
does not more nearly approximate the criteria for a 70 
percent evaluation than those for a 50 percent evaluation 
prior to July 31, 2007.  

B.  From July 31, 2007

The Board finds that the medical evidence from July 31, 2007 
indicates that the veteran meets the criteria for a 100 
percent rating for his PTSD.

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating, and to be assigned a 100 percent rating, a mental 
disorder must cause total occupational and social impairment.  
Id.  

In July 2007, the veteran's GAF score was 45, which reflects 
total impairment in the veteran's social and occupational 
functioning.  Other evidence in the record supports the 
conclusion that the veteran now experiences total social and 
employment impairment.  The July 2007 examiner made 
observations about the veteran's inability to function 
socially or to hold a job (the veteran is unemployable due to 
PTSD).  Given the comments of the examiners, the veteran's 
GAF scores, and his worsening symptoms, the record now more 
nearly approximates total occupational and social impairment 
than just a deficiency in occupational and social impairment 
contemplated in a 70 percent disability rating. See 38 C.F.R. 
§ 4.7 (when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).

It is not possible to pinpoint with precision when the 
veteran's disability increased in severity sufficiently to 
warrant a 100 percent rating.  Certainly, before July 31, 
2007, since the veteran was employed and engaged in some 
social interaction at his job and since the record does not 
reflect the existence of any of the seven listed symptoms for 
a 100 percent rating before that date, no increased rating is 
warranted prior to July 31, 2007.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 100 percent is granted from July 31, 2007.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

As for the duty to notify, in an August 2005 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide and informed him of the information 
that the veteran is expected to provide.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records.  The veteran 
has also been provided VA medical examinations.  The veteran 
submitted private medical records favorable to his claim.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  The veteran has not indicated that there are any 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 50 percent for PTSD prior to July 31, 
2007 is granted, subject to the law and regulations regarding 
the payment of monetary benefits.

An increased rating of 100 percent for PTSD from July 31, 
2007 is granted, subject to the law and regulations regarding 
the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


